DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4, 9 – 12, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 – 4, 9 – 12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 10,397,603, hereafter Li).

Regarding claim 1, Li discloses a method for decoding a video, the method comprising:
generating a second candidate list which comprising at least one motion information candidate prior to generate a first candidate list for a current block, a motion information candidate being derived based on a block reconstructed prior to the current block and included in a current picture (column 20 lines 9 – 20);
determining whether spatial neighboring blocks are available or not, the spatial neighboring blocks comprising a top neighboring block and a left neighboring block; deriving at least one spatial merge candidate based on at least one spatial neighboring block which is determined available (column 15 lines 58 – column 16 lines 6);
deriving a temporal merge candidate based on a temporal neighboring block (column 16 lines 34 – 42);
generating the first candidate list of a-the current block by adding the at least one spatial merge candidate and the temporal merge candidate (column 20 lines 9 – 20),
determining, based on a number of the at least one spatial merge candidate and the temporal merge candidate included in the first candidate list, whether to supplement a new merge candidate to the first candidate list by using the second candidate list (column 16 lines 53 – 62);
obtaining motion information of the current block from one of merge candidates included in the first candidate list (column 15 lines 5 – 27); and

wherein the motion information candidate included in the second candidate list is supplemented to the first candidate list as a merge candidate list when the number of the at least one spatial merge candidate and the temporal merge candidate included in the first candidate list is less than a threshold value (column 16 lines 53 – 62), and
wherein the motion information candidate supplemented to the first candidate list is derived based on a block having a different location from the top neighboring block and the left neighboring block (column 15 lines 58 – column 16 lines 6).
As per claim 2, Li discloses the method of claim 1, wherein a maximum number of motion information candidates that can be added to the first candidate list from the second candidate list is determined based on a the number of the at least one spatial merge candidate and the temporal merge candidate merge candidates included in the first candidate list (column 16 lines 53 – 62). 
As per claim 3, Li discloses the method of claim 1, wherein when the second candidate list comprises a plurality of motion information candidates, the motion information candidate to be added to the first candidate list is determined based on priority between the motion information candidates (column 16 lines 53 – 62).
As per claim 4, Li discloses the method of claim 1, wherein if the number of merge candidates in the first candidate list is still less than a maximum number after the motion information candidate is added to the first candidate list, an additional merge candidate generated by using multiple merge candidates already existed in the first 
Regarding claim 9, arguments analogous to those presented for claim 1 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 2 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 3 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 4 are applicable for claim 12.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487